Duckworth, Chief Justice,
concurring specially. I concur specially in the judgment of affirmance in this case for the reasons stated in my dissent in Jones v. Fortson, 223 Ga. 7, for the reason that a runoff must be held under the authority of section 34-1514 of the Election Code of 1964 (Ga. L. 1964, Ex. Sess.; p. 26; Code Ann. § 34-1514) before any other con*24sideration may be given to whether or not one of the candidates for Governor has received a majority of votes cast in the November General Election.